Citation Nr: 0303655	
Decision Date: 03/04/03    Archive Date: 03/18/03

DOCKET NO.  97-23 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to March 
1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veteran's affairs (VA).  

This pertinent procedural history is remarkable for the 
initial denial of service connection for a back disability in 
the June 1997 rating decision.  In an April 1998 decision, 
the Board denied service connection for a back disability.  
The basis of the Board's denial was that the veteran's claim 
for service connection for a back disability was not well 
grounded.  The veteran appealed this determination to the 
United States Court of Appeals for Veterans (Court).  By a 
joint motion in September 1999, the parties agreed that the 
veteran's claim was well grounded, and in response, the Court 
vacated the Board's 1998 decision and remanded the case for 
another decision.  

Guided by the parties' joint motion, the Board found the 
veteran's claim for service connection to be well grounded in 
its April 2000 decision.  The case was also remanded to the 
RO for additional development.  

Finally, the Board undertook additional development on the 
above-stated issue pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  This development has been completed, 
and the Board provided the veteran with a notice of the 
development as required by Rule of Practice 903 by letters 
dated in September and December 2002.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002), (codified at 38 C.F.R. § 20.903.)  The 
Board will now address the issue.  




FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained.  

2.  The veteran has a congenital spinal stenosis with 
scoliosis that underwent an increase in severity as a result 
of injury sustained during his active military service.  


CONCLUSIONS OF LAW

1.  The presumption of soundness is overcome by clear and 
unmistakable evidence that the veteran's congenital spine 
condition existed prior to active service.  
38 U.S.C.A. §§ 1111, 1132, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.304(b) (2002).  

2.  The veteran's congenital spine condition was aggravated 
by his military service, and service connection is therefore 
warranted.  38 U.S.C.A. § 1153 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.306 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  38 
U.S.C.A. § 5103A(f) (West Supp. 2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  These regulations, 
likewise, apply to any claim for benefits received by VA on 
or after November 9, 2000, as well as to any claim filed 
before that date but not decided by the VA as of that date.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the information necessary to 
substantiate his claim by means of the discussions in the 
June 1997 rating decision, a July 1997 statement of the case, 
October 1997 and October 2001 supplemental statements of the 
case and an April 2000 Board decision.  He was specifically 
told that there was no evidence showing that a low back 
disability is related to injury or disease noted during his 
active service.  The RO also notified him by letters dated 
April 1997 and March 2001, that he needed to submit evidence 
in support of his claim, such as service medical records in 
his possession, and treatment records from doctors who 
treated him for his back disability.  Therefore, VA has no 
outstanding duty to inform him that any additional 
information or evidence is needed. 

VA attempted to inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In 
letters dated in April 1997 and March 2001, the RO asked him 
to specify where he had received treatment and solicited 
releases to obtain his non-VA records.  The RO also informed 
him that it would request these records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Here, the RO attempted to 
obtain all of the veteran's available service medical 
records.  Only the report of the medical examination for 
separation from service is of record.  After several 
attempts, to obtain addition service medical records through 
the National Personnel Records Center, it was determine that 
the veteran's service medical records are no longer 
available.  In particular, the RO also obtained and 
associated the veteran's available VA medical records from 
the VA medical facilities, his Social Security Administration 
disability records, and his private medical records from 
various sources.  In addition, the veteran was provided an 
opportunity to present testimony at a RO hearing in October 
1997 and a Central Office video hearing in January 1998.  

Finally, The Board undertook additional development on the 
above-stated issue pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  This development has been completed, 
and the Board will provide the veteran with a notice of the 
development as required by Rule of Practice 903 by letters 
dated in September and December 2002.  

The requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in the first instance.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

The veteran contends that he is entitled to service 
connection for a low back disability as his back problems 
commenced during his military service.  He has provided 
testimony to the effect that he had no problems with his back 
prior to entering military service.  However, he did state 
that he had never been able to bend fully to touch his toes 
despite an history of engaging in athletics prior to military 
service.  As the veteran recounts, while he was in service, 
his sergeant and lieutenant attempted to force his back to 
bend fully.  He notes that since that time, he has had 
problems with his back that have require surgical 
intervention on more than one occasion.  

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

As noted above, the only available service medical record is 
the veteran's report of examination for separation from 
service.  This report shows no pertinent abnormalities.  The 
back was noted to be normal on clinical evaluation.  

The first documented evidence of back complaints is contained 
in reports of private treatment, dated from February 1992.  
While a statement from J. F. Nitsche, M.D., indicates the 
history of a back injury at age 16, there is no indication 
that the veteran developed chronic disability as a result.  
In fact, the veteran is noted to have recovered fully.  This 
report also recites the veteran's allegation of injury to the 
back during his military service when his spine was bent by 
force.  However, the nature of the back condition observed in 
the early 1990s has been determined to be congenital in 
nature.  The veteran eventually was diagnosed with congenital 
scoliosis and degenerative arthritis of the lumbar spine, as 
reflected in the reports of the October 2000 and October 2002 
VA examinations.  

The Board also notes that, generally, congenital or 
developmental defects are not diseases or injuries for the 
purpose of VA compensation.  See 38 C.F.R. § 3.303(c).  
However, a VA General Counsel precedent opinion has held that 
service connection may be granted for hereditary diseases 
which either first manifest themselves during service or 
which pre-exist service and progress at an abnormally high 
rate during service. VAOPGCPREC 67-90 (O.G.C. Prec. 67-90).  
In a separate opinion, the General Counsel found that 
service-connection may be granted for diseases (but not 
defects) of congenital, developmental or familial origin. 
VAOPGCPREC 82-90 (O.G.C. Prec. 82-90).  

The veteran shall be presumed to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment for service.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

Clear and unmistakable evidence demonstrating that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service rebuts this presumption.  
38 U.S.C.A. §§ 1111, 1132.  This presumption attaches only 
where there has been an induction examination in which the 
later-complained-of disability was not detected.  Crowe v. 
Brown, 7 Vet. App. 238 (1994).  In Crowe, supra, the Court 
vacated and remanded the Board's decision due to failure to 
provide adequate statement of reasons and bases for its 
conclusion that the presumption of soundness did not apply or 
that it was rebutted by clear and unmistakable evidence to 
the contrary.  Specifically, there was an induction 
examination report showing no abnormality, reports of 
evaluation during service that showed normal findings and a 
medical history of some difficulty prior to service.  

When a veteran's condition is properly found to have 
preexisted service, either because it is noted at the time of 
the entry into service or because, as in this case, 
preexistence was demonstrated by clear and unmistakable 
evidence, the presumption of aggravation must be considered.  
A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence is 
required to rebut the presumption of aggravation where 
preservice disability underwent an increase in severity 
during service.  Jordan v. Principi, No. 00-206 (September 
26, 2002), Crowe, supra;.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  

The presumption of aggravation may be rebutted by affirmative 
evidence that the preexisting condition was not aggravated by 
service, which may include affirmative evidence that any 
increase in disability was due to an intercurrent disease  or 
injury suffered after separation from service or evidence 
sufficient, under 38 C.F.R. § 3.306, to show that the 
increase in disability was due to the natural progress of the 
preexisting condition.  Splane v. West, 216 F. 3d 1058 
(2000), 67 Fed Reg. 216 at 67792-67793 (November 7, 2002), to 
be codified at 38 C.F.R. § 3.306 (d) (2).  

Clearly from the statute as well as the judicial 
interpretation of the law, there must be a demonstration of 
increased disability or a worsening of the veteran's 
condition for the proper application of presumption of 
aggravation.  Jordan, supra.  The Court has held that 
temporary or intermittent inservice flare-ups of a preservice 
condition without evidence of worsening of the underlying 
condition are not sufficient to be considered aggravation in 
service.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  



In the veteran's case, the presumption of soundness on 
entrance into active service is rebutted by clear an 
unmistakable evidence of preexisting congenital spine 
condition.  "Congenital" by definition means existing at, 
and usually before, birth; referring to conditions that are 
present at birth, regardless or their causation.  Dorland's 
Illustrated Medical Dictionary, 27th ed. at 373.  

Consequently, it must be determined whether the preexisting 
condition underwent an increase in disability during the 
veteran's military service.  In this case, there is some 
indication of an augmentation in the severity of the 
veteran's condition during service.  

Medical opinions were obtained in October 2000 and October 
2002 VA examinations.  In the former examination, the claims 
folder was not available.  However, based on the veteran's 
reported history, consistent with that set forth above, the 
examiner stated that it was at least as likely as not that 
the veteran's congenital disorder, levoscoliosis and lumbar 
spinal stenosis, could have been aggravated by the injury in 
service.  In concert with this opinion, the examiner of the 
October 2002 VA examination, after having reviewed the entire 
clinical record, determined that the veteran had congenital 
spinal stenosis and scoliosis and that trauma while in 
service aggravated the preexisting condition.  

For the foregoing reasons, the Board concludes that the 
competent evidence of records supports an award of service 
connection.  With the resolution of all reasonable doubt in 
the veteran's favor, service connection for a back disability 
is warranted.  See 38 U.S.C.A. § 5107(b) (West Supp. 2002).




ORDER

Service connection for a back disability is granted.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

